Jenks, J.:
.The paramount consideration is the welfare of the children. (People ex rel. Elder v. Elder, 98 App. Div. 244, and authorities cited.) They are not of years so tender as to require award to the woman because the mother is essential to their daily living.
The record of life with the.mother is before us. It is not enough that the children have not been naked and have not been hungry. They should have received care like unto that which moves á parent riot only to clothe and feed his child, but to train him up in the way he should go. There has been a lack of such tutelage. A child is apt to pattern its life after that of its parent. These children are old enough to be impressed with their surroundings, to be molded by the course of their parents’ life, and to remember even what they may not now understand.
*474The lads have lived, a-life of hotels and boarding houses. Disinterested affiants describe the mother as gav, indiscreet,, intemperate of speech and infirm of temper. They depose that her habits are not good; that she rises late, keeps late hours abroad, and passes much time in the society -of men whose influence is. bad. In short,, these people sav that she. so deméans herself as to be censured' by prudent persons, both for her carriage' and for her neglect of her children, even to.their bodily cleanliness. Ho reason appears why We should discredit these affidavits, aiid no sufficient answer is. made to them.. This proceeding, then, must be determined by them, and we must, take the situation as they describe it. It is not necessary to attribute it to intention, for inattention may have caused it..
Though the father is the subject of counter attack, there is no such showing against him, He is affluent: Hé offers .his.married', sister’s home, apparently one of educated and respectable people, as a home for his children, and his sister assents. The presumption is clear enough that the lads will be far better off theré' than in" their present atmosphere. By this- decision we do hot prejudice the issues in the pending action for1 an absolute divorce. For the welfare of the children and the wrongdoing of ,a parent are quité different questions. .The trial of these, issues may reveal that the woman has been belied by these affiants, but we are clear that the question of custody as now presented must b'e determined in favor of the father. The■ mother, should■ not be entirely cut off'from access .to the children, but should be allowed‘to -visit them for two hours at a time,, twice in each week. - -
The order must be reversed;- and the, custody awarded to the . father,: with such provision for access by thé' mother as we have indicated.
"Woodward and Miller, JJ.,. concurred; Hirsghberg, P. J., dissented in separate memorandum; High, J., took no-part.